I concur on the ground that the judgment in Sutro v. Merritt was valid and binding. Even if it did not control the action of the court in probate so as to require a distribution directly to the heirs, it had the effect of conclusively determining the title of the heirs as against the trustees and others claiming under the alleged trust. A distribution to the trustees would, by virtue of the prior judgment, have inured to the benefit of the heirs, and the probate court properly concluded that it might make final disposition of the rights of the parties by decreeing distribution to the heirs in the first instance.
Upon the validity of the trust, as an original question, I express no opinion.
Rehearing denied.